Title: From John Adams to C. W. F. Dumas, 22 February 1783
From: Adams, John
To: Dumas, C. W. F.


Sir
Paris Feb. 22. 1783

Your favour of 13. is received, and I thank you, for the Trouble you have taken concerning my son, and I beg you to present my most hearty Thanks to the Duke de la Vauguion for the Compassion he had for me in my affliction and for the Trouble he has taken, in writing to the Minister of France at Hambourg, and to Mr D’Asp for writing to Stockholm Elsineur and Copenhagen.— I have within a few days recd a Letter from my son dated the 1. of Feb at Gottenbourg, explaining the Reasons of his delay and expecting to be at the Hage by March. This gives me great Relief.— When he arrives, let him Stay with you or go to Leyden at his Election. at present I hope to be at the Hague, not long after him.
Mr Dedem I hope is appointed. Pray how does he go to America? I Should be glad to go with him in the Same Ship. Perhaps the Prince will send a Frigate with him. he ought.